Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 1 of 16 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   LAW OFFICE OF HAKIMI & SHAHRIARI
      7080 Hollywood Blvd., Suite 804
  4   Los Angeles, CA 90028
  5   Telephone: (323) 672 - 8281
      Facsimile: (213) 402 - 2170
  6
      Attorneys for Plaintiff,
  7   JAMES SHAYLER
  8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10   JAMES SHAYLER,                           Case No.:
 11            Plaintiff,
 12       v.
                                                   COMPLAINT FOR VIOLATIONS
 13                                                OF: AMERICAN’S WITH
      Frank J Bates, an Individual; Dena Bates, an DISABILITIES ACT OF 1990, 42
 14   Individual; and Does 1-10,                   U.S.C. § 12181 et seq.; UNRUH
                                                   CIVIL RIGHTS ACT, CALIFORNIA
 15            Defendants.                         CIVIL CODE § 51 et seq.
 16
 17
 18                                            DEMAND FOR JURY TRIAL

 19
 20
 21
 22
 23              Most Americans will become disabled at some point in life.
 24
 25
 26
 27
 28

                                        COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 2 of 16 Page ID #:2



  1         Plaintiff James Shayler (hereinafter referred to as “Plaintiff”), complains of;
  2   Frank J Bates, an Individual; Dena Bates, an Individual; and Does 1-10 (each,
  3
      individually a “Defendant” and collectively “Defendants”) and alleges as follows:
  4
                                 I.     PARTIES
  5
            1.     James Shayler has only partial use of his leg and suffers from heart
  6
      failure as well as diabetes related soars on his feet. Plaintiff is a California resident
  7
      with physical disabilities. Plaintiff has difficulty walking and standing. Plaintiff is
  8
      mobility impaired. Plaintiff is qualified as being disabled pursuant to 42 USC
  9
 10
      Section 12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq.

 11   and 52, et seq., and other statutory laws which protect the rights of “disabled

 12   persons”. Plaintiff has been issued a blue permanent disability Disabled Person
 13   Parking Placard by the State of California.
 14         2.     Defendants Frank J Bates, an Individual; Dena Bates, an Individual
 15   owned the property (“Property”) located at 4311 Overland Ave., Culver City, CA
 16   90230, at all relevant times.
 17         3.     There is a business establishment on the Property known as “Visionz”
 18
      (hereinafter “the business”).
 19
            4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
 20
      owners, subsidiaries, parent companies, employers, employees, agents, corporate
 21
      officers, managers, principles and/or representatives of Defendants. Plaintiff is
 22
      unaware of the true names and capacities of Defendants sued herein, as DOES 1
 23
      through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 24
 25   Plaintiff requests that the Court grant leave to amend this complaint to allege the

 26   true names and capacities when determined by whatever source.

 27         5.     Plaintiff alleges that Defendants at all times have been and are relevant
 28   to this cause of action, the owners, franchisees, lessees, general partners, limited
                                             2
                                         COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 3 of 16 Page ID #:3



  1   partners, agents, employees, employers, represent partners, subsidiaries, partner
  2   companies, and/or joint ventures of the remaining Defendants and were acting
  3
      within the course and scope of that relationship. Plaintiff is further informed and
  4
      believes and alleges that each of the Defendants gave consent to, ratified, and/or
  5
      authorized the acts alleged of each of the remaining defendants.
  6
             6.     Plaintiff visited the public accommodations owned and operated by
  7
      Defendants with the intent to purchase and/or use the goods, services, facilities,
  8
      privileges, advantages or accommodations operated and/or owned by Defendants.
  9
 10
                                  II.    JURISDICTION & VENUE

 11          7.     This Court has subject matter jurisdiction over this action pursuant to

 12   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 14          8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 15   action, arising from the same nucleus of operative facts and arising out of the same
 16   transactions, is also brought under California’s Unruh Civil Rights Act, which act
 17   expressly incorporates the ADA.
 18
             9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
 19
      founded on the fact that the real property which is the subject of this action is
 20
      located in this district and that Plaintiffs cause of action arose in this district.
 21
                                  III.   FACTS
 22
             10.    The Property owned by Defendants is a facility which is open to the
 23
      public and is a business establishment.
 24
 25          11.    Plaintiff alleges that the Property has been newly constructed and/or

 26   underwent remodeling, repairs, or alterations since 1992, and that Defendants have

 27   failed to comply with California access standards which applied at the time of each
 28   new construction and/or alteration or failed to maintain accessible features in
                                             3
                                         COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 4 of 16 Page ID #:4



  1   operable working condition.
  2         12.    Plaintiff visited the Property during the relevant statutory period on
  3
      three (3) separate occasions from October 2019, December 2019 and February 2020
  4
      to patronize the business on the Property.
  5
            13.    Defendants did not offer persons with disabilities with equivalent
  6
      facilities, privileges and advantages offered by Defendants to other patrons.
  7
            14.    Plaintiff encountered barriers (both physical and intangible) that
  8
      interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
  9
 10
      services, privileges and accommodations offered at the Property.

 11         15.    Parking for patrons visiting the Property are among the facilities,

 12   privileges, and advantages offered by Defendants to patrons of the Property.
 13         16.    However, there is no accessible parking for disabled persons. Not one
 14   single space. The parking spaces do not comply with the Americans with
 15   Disabilities Act (“ADA”).
 16         17.    The parking area does not comply with the latest California Building
 17   Codes (“2010 CBC Code”).
 18
            18.    Parking are one of the facilities, privileges, and advantages offered by
 19
      Defendants to patrons of the Property.
 20
            19.    When Plaintiff visited the Property, he experienced access barriers
 21
      related to parking, ramps, the entrance and the very ground itself.
 22
            20.    Plaintiff encountered the following barriers at Defendant’s Property:
 23
 24
 25         VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior

 26         Route of Travel) An accessible route of travel was not provided to all

 27         portions of the building, entrances and between the building and public way.
 28
                                           4
                                       COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 5 of 16 Page ID #:5



  1        VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);
  2        (Transportation - Route of Travel) An accessible route of travel must be
  3
           provided within the property boundary connecting public transport zones,
  4
           parking, passenger loading zones and public streets or sidewalks they serve,
  5
           to the building entrance. There was no accessible route connecting these
  6
           elements for Plaintiff to travel: Even the exteriors of the building were not
  7
           accessible.
  8
  9
 10
           VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior

 11        Route of Travel) An accessible route of travel was not provided to all

 12        portions of the building, entrances and between the building and public way.
 13
 14
           VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);
 15
           (Transportation - Route of Travel) An accessible route of travel must be
 16
           provided within the property boundary connecting public transport zones,
 17
           parking, passenger loading zones and public streets or sidewalks they serve,
 18
           to the building entrance. There was no accessible route connecting these
 19
 20
           elements for Plaintiff to travel: Even the exteriors of the building were not

 21        accessible.

 22
 23
           VIOLATION of 2010 CBC 1129B.4(5); (Off-Street Unauthorized Parking
 24
           Sign). An additional sign must be posted in a conspicuous place at all
 25
 26        entrances to off-street parking facilities at Property, or adjacent to and visible

 27        from each space. It was not.

 28
                                          5
                                      COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 6 of 16 Page ID #:6



  1        VIOLATION 2010 CBC 1129B.1; 1991 ADA § 4.1.2(5); (Accessible
  2        Spaces Required) Where parking is provided, a minimum number of
  3
           accessible spaces are required in accord with the number of total spaces.
  4
           They were not provided.
  5
  6
  7        VIOLATION of 2010 CBC 1129B.1; ADA 1991 Code § 4.6.2; ADA 2010

  8        Code § 208.3.1. (Minimize travel distance). The parking space reserved for
  9        disabled persons is not located to minimize the travel distance. The parking
 10        spaces closest to the entrance of the business were not disabled reserved. The
 11        disabled reserved spaces were located farther.
 12
 13
 14        VIOLATION of 2010 CBC Code Section 1129B.3; 1991 ADA § 4.6.3;
 15        ADA 2010 § 502.2. (Faded Paint – Accessible Space Lines). The paint used
 16        for the designated accessible parking space is so worn and aged, it cannot be
 17        seen. This makes it unclear where the actual parking space is. The required
 18        width dimensions were not painted as required. This makes it difficult for
 19
           Plaintiff to park in the designated space.
 20
 21
 22        VIOLATION of 2010 CBC Code 1133B.7.1; ADA 1991 Code § 4.6.8.

 23        (Abrupt Change in Level Exceeding 1/2”). The path of travel from the space
 24        reserved for disabled patrons, the ground surface is uneven, with changes in
 25        level exceeding 1/2”.
 26
      //
 27
 28   //

                                          6
                                      COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 7 of 16 Page ID #:7



  1        VIOLATION of 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3; ADA
  2        2010 Code § 502.3 (No Loading/Unloading Access Aisle). The adjacent
  3
           loading/unloading access aisle for the accessible parking space is missing
  4
           entirely. This makes it difficult for Plaintiff to use the adjacent space to
  5
           safely disembark from the car.
  6
  7
  8        VIOLATION 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4; ADA 2010 §
  9        502.6. (Sign Missing – Accessible Parking Space). The sign identifying the
 10        designated disabled accessible parking space is missing entirely.
 11
 12
           VIOLATION 2010 CBC Code 1129B.4 (Sign Missing – $250 Fine). The
 13
           sign warning of the minimum $250 fine for unauthorized parking in the
 14
           designated disabled accessible parking space is missing entirely.
 15
 16
 17        VIOLATION of 2010 CBC Code 1129B.4.1 & 2. (Surface Signage) The
 18        paint used for the designated accessible parking spaces was faded and cannot
 19
           be seen. There was no compliant surface signage at the designated disabled
 20
           parking space. The International Access Symbol was so faded and worn that
 21
           it cannot be read. The street surface (pavement) signage was unreadable
 22
           because the paint has faded.
 23
 24
 25        VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible
 26        Exterior Route). There is no accessible path of travel into the building
 27        entrances. There is no safe way for Plaintiff to park and then travel to the
 28
                                          7
                                      COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 8 of 16 Page ID #:8



  1        entrance of the Property.
  2
  3
           VIOLATION of 2010 CBC Code Section 1127B.1; ADA 1991 Code §
  4
           4.6.2(1). (Directional signage). There is no directional signage showing an
  5
  6        accessible path of travel.

  7
  8        VIOLATION of 2010 CBC 1133B.7.4; ADA 2010 section 303.3. (Path
  9
           from Parking – Uneven surface) The path of travel from the designated
 10
           disabled parking space to the entrance has damaged ground which is uneven.
 11
           The damaged ground is broken. Pieces of the ground surface are missing and
 12
           fissured. There are cracks and surfaces which are not flush. The surface of
 13
           the ground within the designated path of travel leading into the entrance is
 14
           not flat. This makes traveling in this area difficult. The path of travel from
 15
 16        the designated disabled parking space to the entrance runs into cracks and

 17        changes in level greater than 1/2 inch but provides no ramps. These steep

 18        changes in level create uneven surfaces.
 19
 20
           VIOLATION of 2010 CBC 1129B.3.1; ADA 2010 section 502.6; ADA §
 21
           4.6.3; (Marked Path of Travel). There was also no marked path of travel
 22
           from the disabled parking space to the entrance. There is no safe way for
 23
           Plaintiff to park there and then travel to the entrance of the Property. Plaintiff
 24
           is forced to travel a dangerous route, behind parked cars and in the vehicle
 25
 26        drive path to move from the space to the entrance.

 27   //

 28   //
                                            8
                                        COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 9 of 16 Page ID #:9



  1        VIOLATION of 2010 CBC 1133B.7.1; ADA § 4.3.8; (Walks/Sidewalks
  2        Change in Level ½”). The walk into the business does not have a continuous
  3
           common surface because there are abrupt changes in level of more than ½
  4
           inch.
  5
  6
           VIOLATION of 2010 CBC 1133B.7.1; (Walks/Sidewalks Min. Width 48”)
  7
           The walk into the business does not have a minimum width of 48”.
  8
  9
 10
           VIOLATION of 2010 CBC Section 1115B.6. (Sanitary Facilities – Door

 11        Signage). The sanitary facilities was missing door signage indicating an

 12        accessible facility.
 13
 14        VIOLATION of 2010 CBC Section 1115B.3.1.3; ADA 1991 Code § 4.23.6
 15        (5% Req. Accessible Lavatory). At least 5% or at least one lavatory
 16        complying with accessibility requirements was not provided.
 17
 18
           VIOLATION of 2010 CBC Section 1115B.8.4; ADA 1991 Code § 4.16.6;
 19
           ADA 2010 Code § 604.7. (Toilet paper dispenser). The toilet tissue dispenser
 20
           is mounted more than 12” from the front edge of the toilet seat, making it
 21
           hard for Plaintiff to use the toilet.
 22
 23
           VIOLATION of 2010 CBC Section 1115B.4.1.3.3.2 (Toilet - Rear Grab
 24
 25        Bar Extension From Centerline). The toilet rear grab bar extending at least

 26        12” on one side and 24” on the other side from the centerline was not

 27        provided.
 28
                                            9
                                        COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 10 of 16 Page ID #:10



   1         VIOLATION of 2010 CBC Section 1115B.4.1.3.3.2 (Toilet - Rear Grab
   2         Bar). The toilet rear grab bar of a minimum length of 36” long was not
   3
             provided.
   4
   5
             VIOLATION of 2010 CBC Section 1115B.4.1.3.3.1 (Toilet - Side Grab
   6
             Bar). The toilet side grab bar a minimum of 42” long was not provided.
   7
   8
             VIOLATION of 2010 CBC Section 1115B.4.1.3(3.1) (Toilet Side Grab Bar
   9
  10
             -Height Above Floor). The toilet side wall grab bar shall be attached 33”

  11         above and parallel to the floor. It was not.

  12
  13         VIOLATION of 2010 CBC Code 1115B.4.1.3(3.2); ADA 1991 § 4.17.6
  14         (Toilet Side Rear Bar -Height Above Floor). The toilet rear wall grab bar
  15         shall be attached 33” above and parallel to the floor. It was not.
  16
  17         VIOLATION of 2010 CBC Code 1115B.4.1.; ADA 1991 § 4.17.3 (Water
  18
             Closet – Side Clear Floor Space). A minimum of 32” clear floor space
  19
             extending from the rear wall to the front on the side of the water closet
  20
             adjacent to the wall/partition was not provided.
  21
  22
             VIOLATION of 2010 CBC Code 1115B.4.1.; ADA 1991 § 4.17.3 (Front of
  23
             Water Closet – Clear Floor Space). A minimum 60” wide and 48” deep clear
  24
  25         floor space in front of the water closet was not provided.

  26   //

  27   //
  28   //
                                           10
                                        COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 11 of 16 Page ID #:11



   1          21.    Plaintiff personally encountered these barriers.
   2          22.    These inaccessible conditions denied Plaintiff full and equal access
   3
       and caused difficulty, humiliation and frustration.
   4
              23.    The barriers existed during each of Plaintiff’s visits in 2019.
   5
              24.    Plaintiff alleges that Defendants knew that the architectural barriers
   6
       prevented access. Plaintiff will prove that Defendants had actual knowledge that the
   7
       architectural barriers prevented access and that the noncompliance with the
   8
       ADAAG and Title 24 of the California Building Code regarding accessible features
   9
  10
       was intentional.

  11          25.    Plaintiff intends to return to Defendants public accommodation

  12   facilities in the near future. Plaintiff is currently deterred from returning because of
  13   the knowledge of barriers to equal access that continue to exist at Defendants’
  14   facilities that relate to Plaintiff’s disabilities.
  15          26.    Defendant has failed to maintain in working and useable conditions
  16   those features necessary to provide ready access to persons with disabilities.
  17          27.    Defendants have the financial resources to remove these barriers
  18
       without much expense or difficulty in order to make their Property more accessible
  19
       to their mobility impaired customers. These barriers are readily achievable to
  20
       remove. The United States Department of Justice has identified that these types of
  21
       barriers are readily achievable to remove.
  22
              28.    To date, Defendants refuse to remove these barriers.
  23
              29.    On information and belief, the Plaintiff alleges that the Defendants’
  24
  25   failure to remove these barriers was intentional because the barriers are logical and

  26   obvious. During all relevant times Defendants had authority, control and dominion

  27   over these conditions and therefore the absence of accessible facilities was not a
  28   mishap but rather an intentional act.
                                               11
                                            COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 12 of 16 Page ID #:12



   1         30.    These barriers to access are described herein without prejudice to
   2   Plaintiff citing addition barriers to access after inspection by plaintiff’s access
   3
       agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
   4
       once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
   5
       barriers that relate to their disability removed regardless of whether they personally
   6
       encountered them).
   7
          IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   8       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
   9
                                      (Against All Defendants)
  10
  11
             31.    Plaintiff alleges and incorporates by reference each and every
  12
       allegation contained in all prior paragraphs of this complaint.
  13
             32.    Title III of the ADA prohibits discrimination against any person on the
  14
       basis of disability in the full and equal enjoyment of the goods, services, facilities,
  15
  16
       privileges, advantages, or accommodations of any place of public accommodation

  17   by any person who owns, leases or leases to, operates a place of public

  18   accommodation. U.S.C. § 12182(a).
  19         33.    Defendants discriminated against Plaintiff by denying “full and equal
  20   enjoyment” and use of the goods, services, facilities, privileges or accommodations
  21   of Defendant’s facility during each visit and each incident of deterred visit.
  22         34.    The acts and omissions of Defendant herein are in violation of
  23   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  24
             35.     Pursuant to the ADA discrimination is a “failure to make reasonable
  25
       modifications in policies, practices or procedures, when such modifications are
  26
       necessary to afford goods, services, facilities, privileged, advantages or
  27
       accommodation to individuals with disabilities, unless the entity can demonstrate
  28
                                             12
                                          COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 13 of 16 Page ID #:13



   1   that making such modifications would fundamentally alter the nature of such goods,
   2   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
   3
       12182(b)(2)(A)(ii).
   4
             36.     The ADA prohibits failing to remove structural architectural barriers in
   5
       existing facilities where such removal is readily achievable. 42 U.S.C. §
   6
       12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
   7
       accomplishable and able to be carried out without much difficulty or expense.” Id.
   8
       § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
   9
  10
       Part 36.

  11         37.     In the event removal of any barrier is shown to not be readily

  12   achievable, a failure to make goods, services, facilities, or accommodations
  13   available through alternative methods is also prohibited if these methods are readily
  14   achievable. Id. § 12182(b)(2)(A)(v).
  15         38.     Plaintiff alleges that Defendant can easily remove the architectural
  16   barriers at their facility without much difficulty or expense, and that Defendant
  17   violated the ADA by failing to remove those barriers because it was readily
  18
       achievable to do so. There are companies in the area which can repaint the parking
  19
       areas for as little as $350. Defendants can afford such costs given they are a fraction
  20
       of what the Defendants takes in rental profits for such a large and expensive
  21
       property.
  22
             39.     In the alternative, if it was not “readily achievable” for Defendants to
  23
       remove the facilities barriers, the Defendants violated the ADA by failing to make
  24
  25   the required services available through alternative methods, which are readily

  26   achievable.

  27         40.     On information and belief, the facility was modified after January 26,
  28   1992, mandating access requirements under the ADA.
                                            13
                                         COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 14 of 16 Page ID #:14



   1         41.    The ADA requires that facilities altered in a manner that affects or
   2   could affect its usability must be made readily accessible to individuals with
   3
       disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
   4
             42.    Plaintiff alleges that Defendants altered the facility in a manner that
   5
       violated the ADA and was not readily accessible to physically disabled persons,
   6
       including Plaintiff, to the maximum extent feasible.
   7
             43.    The ADA also requires reasonable modification in policies, practices,
   8
       or procedures when necessary to afford such goods, services, facilities, or
   9
  10
       accommodations to individuals with disabilities, unless the entity can demonstrate

  11   that making such modifications would fundamentally alter their nature. 42 U.S.C. §

  12   12182(b)(2)(A)(ii).
  13         44.    Plaintiff alleges that Defendants violated the ADA by failing to make
  14   reasonable modifications in policies, practices, or procedures at the facility when
  15   these modifications were necessary to afford (and would not fundamentally alter the
  16   nature of) these goods, services, facilities, or accommodations.
  17         45.    Plaintiff seeks a finding from this Court that Defendants violated the
  18
       ADA in order to pursue damages under California’s Unruh Civil Rights Act for
  19
       Disable Persons Act.
  20
             46.    Here the Defendants’ failure to make sure that accessible facilities
  21
       were available and ready to be used by the Plaintiff is a violation of law.
  22
             47.    Plaintiff would like to continue to frequent Defendants’ facility
  23
       because of because it is close to her home, but Plaintiff has been discriminated
  24
  25   against and continues to be discriminated against because of the lack of accessible

  26   features.

  27         48.    Among the remedies sought, Plaintiff seeks an injunction order
  28   requiring compliance with the state and federal access laws for all the access
                                           14
                                        COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 15 of 16 Page ID #:15



   1   violations that exist at the Property.
   2
   3
         V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
   4                       (Cal. Civ. Code § 51-53.)
   5                                  (Against All Defendants)
   6
   7          49.    Plaintiff repleads and incorporates by reference, as fully set forth again
   8   herein, the allegations contained in all prior paragraphs of this complaint.
   9          50.    California Civil Code § 51 states, in part: All persons within the
  10   jurisdictions of this state are entitled to the full and equal accommodations,
  11   advantages, facilities, privileges, or services in all business establishments of every
  12   kind whatsoever.
  13
              51.    California Civil Code § 51 also states, in part: No business
  14
       establishment of any kind whatsoever shall discriminate against any person in this
  15
       state because of the disability of the person.
  16
              52.    California Civil Code § 51(f) specifically incorporates (by reference)
  17
       an individual’s rights under the ADA into the Unruh Act.
  18
              53.    The Unruh Act also provides that a violation of the ADA, or California
  19
  20   state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §

  21   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439

  22   (N.D.Cal.1994).
  23          54.    Defendants’ above-mentioned acts and omissions have violated the
  24   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
  25   advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
  26   disability.
  27          55.    Defendants’ above-mentioned acts and omissions have also violated
  28
                                            15
                                         COMPLAINT
Case 2:20-cv-05746-SVW-AFM Document 1 Filed 06/26/20 Page 16 of 16 Page ID #:16



   1   the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
   2   are liable for damages. (Civ. Code § 51(f), 52(a)).
   3
             56.      Because violation of the Unruh Civil Rights Act resulted in difficulty,
   4
       discomfort or embarrassment for the Plaintiff, the Defendants are also each
   5
       responsible for statutory damages, such as a civil penalty. (Civ. Code § 52).
   6
             57.      Plaintiff was actually damaged.
   7
             58.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
   8
       statutory minimum damages of four thousand dollars ($4,000) for each offense.
   9
  10
                                      PRAYER FOR RELIEF

  11                  WHEREFORE, Plaintiff prays judgment against Defendants, as

  12   follows:
  13         1. For injunctive relief, compelling Defendants to comply with the
  14               Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
  15               Plaintiff is not invoking section 55 of the California Civil Code and is not
  16               seeking injunctive relief under the Disabled Person Acts.
  17         2. Damages under the Unruh Civil Rights Act which provides for actual
  18
                   damages and a statutory minimum of $4,000 per each offense.
  19
             3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  20
                   42 U.S.C. § 12205; and Cal. Civ. Code § 52.
  21
                                          JURY DEMAND
  22
  23   Plaintiffs demand a trial by jury on all issues so triable.
  24
       DATED: June 27, 2020                     THE LAW OFFICE OF HAKIMI & SHAHRIARI
  25
  26                                            By:     /s/ Peter Shahriari, Esq.____________

  27                                            PETER SHAHRIARI, ESQ.
                                                Attorney for Plaintiff James Shayler
  28
                                             16
                                          COMPLAINT
